Citation Nr: 1112025	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that hearing has been associated with the claims folder.    

In the July 2008 rating decision on appeal, the RO also denied the Veteran's claim for a compensable disability rating for a right earlobe scar.  In response, the Veteran submitted a timely August 2008 notice of disagreement for this issue.  See 38 C.F.R. § 20.201 (2010).  The RO responded by issuing an April 2009 statement of the case (SOC) that continued to deny the increased rating claim.  Subsequently, the Veteran filed a timely May 2009 Substantive Appeal (VA Form 9).  He checked Box 9A on the VA Form 9 indicating he was appealing all the issues listed in the Statement of the Case (SOC), which would include the increased rating issue.  However, on that same VA Form 9, he also checked Box 9B, specifically writing underneath that his appeal was only limited to the hepatitis C issue.  To further buttress this point, at the November 2010 hearing, neither the Veteran nor his representative stated that the increased rating issue was on appeal.  Moreover, no testimony was taken for the increased rating issue.  Therefore, the Board concludes no perfected appeal exists concerning the issue of an increased rating for a right earlobe scar.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.204 (2010).  As such, this issue is not before the Board at this time.  



FINDINGS OF FACT

1.  There is insufficient evidence during service or for several years thereafter of either complaints or treatment for hepatitis C, symptoms of this condition, or risk factors of developing it.  

2.  The medical evidence of record, reflecting no nexus between the Veteran's current hepatitis C and his period of active military service, outweighs the medical evidence in support of a nexus.    

3.  Lay and medical evidence of record does not demonstrate continuity of symptomatology for hepatitis C symptoms since discharge from service.  


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In fact, the October 2007 letter also specifically addressed the unique risk factors pertinent in establishing service connection for hepatitis C.  

Furthermore, the October 2007 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in October 2007 prior to the July 2008 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and private medical evidence as identified and authorized by the Veteran.  There are no VA treatment records.  He also had a March 2008 VA examination and opinion performed to address the etiology of his current hepatitis C.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This examination provided adequate reasons and bases for its conclusion.  The Veteran has submitted personal statements, hearing testimony, a copy of VA Fast Letter 04-13, Internet records, and some private medical evidence.  Although he authorized the release of additional private medical records in October 2007 VA Forms 21-4142 (Authorizations and Consents to Release Information to the VA), the RO did not attempt to secure these records.  However, these records are not relevant to the hepatitis C condition on appeal - in fact, the Veteran indicated they pertain to other medical conditions currently not on appeal.  The Board emphasizes VA is only required to make reasonable efforts to obtain "relevant" private medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  In fact, neither the Veteran nor his representative has stated that any additional evidence remains outstanding.  Thus, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit recently held that medical evidence is not categorically required when the determinative issue involves either medical etiology or diagnosis but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Analysis

The Veteran contends that he contracted hepatitis C during service by way of a contaminated airgun used for inoculations, or contaminated needles used prior to tooth extraction surgery, or contaminated medical equipment used during cyst removal surgery.  He cites (but does not submit) Department of Defense evidence indicating that airguns were contaminated with blood during injections, and that sterilization procedures prior to military surgeries were inadequate in the 1980s.  He believes that contaminated airguns were not cleaned between inoculations of service members when he received his vaccinations in basic training.  He has submitted Internet evidence from other servicemen discussing such unsanitary practices by the military.  He states it is biologically plausible he could have contracted hepatitis C in this manner.  The Veteran denies conventional risk factors both in-service and post-service such as blood transfusions or organ transplants, hemodialysis, tattoos, body piercing, intravenous or intranasal drug use, high-risk sexual activity, or exposure to contaminated blood products as a health care worker, or other direct percutaneous exposure to blood such as acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.  See July 2007 claim; August 2008 NOD; May 2009 VA Form 9; and November 2010 hearing testimony at pages 3-4, 7.    

The first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, private treatment records and laboratory tests dated from 2003 to 2007 from Dr. R.R., M.D., clearly reveal a current hepatitis C diagnosis.  Consequently, the determinative issue is whether this condition is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are completely unremarkable for evidence of complaints or treatment of hepatitis C, for symptoms of this condition, or for risk factors of developing it such as blood transfusions or organ transplants, hemodialysis, tattoos, body piercing, intravenous or intranasal drug use, high-risk sexual activity, or exposure to contaminated blood products as a health care worker, or other direct percutaneous exposure to blood such as acupuncture with non-sterile needles and sharing of toothbrushes or shaving razors.  In fact, the Veteran has also never alleged symptoms of hepatitis C or any of the above risk factors during service.  STRs do document that the Veteran underwent tooth extraction surgery in August 1985 and cyst removal surgery in November 1986.  However, there is no evidence or allegation that a blood transfusion occurred during these surgeries, and STRs fail to reveal evidence of unusual or unsanitary VA medical practices.  Consequently, the Veteran's STRs, as a whole, provide evidence against a finding of any symptoms or risk factors of hepatitis C during service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Post-service, the evidence of record does not demonstrate continuity of symptomatology of hepatitis C since service.  38 C.F.R. § 3.303(b).  In fact, the Veteran has never specifically alleged continuity of symptomatology for symptoms of hepatitis C since discharge from service in 1987.  He has stated on several occasions that his first knowledge that he had the disorder was in 1992 during a blood donation test, five years after discharge from service.  He asserted he "slowly" developed increased feelings of fatigue after 1992, worsening until 2003 when he was finally treated for hepatitis C.  See July 2007 claim; November 2010 hearing testimony at pages 3-4; March 2008 VA examination.  In addition, no contemporary medical evidence of record documents treatment for or a diagnosis of hepatitis C until 2003.  

Moreover, inconsistent statements from the Veteran have raised credibility issues in the present case.  The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board emphasizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

With regard to credibility, prior to the Veteran filing his July 2007 claim for service connection for hepatitis C, he was treated by Dr. R.R. in August 2003 for hepatitis C.  In an August 2003 consultation report with Dr. R.R., it was noted that the Veteran was diagnosed with hepatitis C in a "recent" life insurance screening examination.  Significantly, there was no mention in this consultation of his alleged earlier diagnosis for hepatitis C in 1992.  In this respect, lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds the Veteran's latter lay statements discussing a 1992 diagnosis for hepatitis C are not credible because they contradict earlier medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).

It follows that there is no medical or lay basis to award service connection for his hepatitis C based on chronicity in service or continuous symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.     

The Board now turns to the central issue in this case - whether there is probative evidence of a nexus between the Veteran's current hepatitis C and any in-service risk factors.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In this regard, the medical evidence of record on this determinative issue of a nexus includes favorable medical evidence from a private physician, and an unfavorable medical opinion from VA physician.  The Board concludes the negative opinion suggesting no nexus outweighs the positive opinions, which are less definitive.    

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the favorable evidence, in August 2003 Dr. R.R. opined that the Veteran had hepatitis C which was "likely" contracted in the 1980s.  The examiner noted some "possible inhalational" exposures in the 1980s.  No further analysis is provided by Dr. R.R.  The Board emphasizes that neither the Veteran nor the other medical evidence of record provides corroboration of "inhalational" exposures during the 1980s.  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Simply stated, this opinion is insufficient to establish the Veteran's service connection claim.

As to the favorable evidence, in July 2007 Dr. R.R. opined that it is "possible" the Veteran's in-service surgery or multiple inoculation guns "could have been" associated with the acquisition of hepatitis C during service.  Dr. R.R. mentioned that there were no other conventional risk factors.  Regardless, Dr. R.R. does not discuss specifically how the Veteran contracted hepatitis C by way of surgery or by way of airgun.  In other words, he does not provide adequate support, reasons and bases, or details for his opinion.  This physician's failure to provide a medical basis for the opinion lessens the weight and credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In addition, a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative.  Morris v. West, 13 Vet. App. 94, 97 (1999).  Further, a doctor's statement framed in terms such as "could have been" is not probative.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  An opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation).  Therefore, this opinion is insufficient to establish the Veteran's claim for service connection.
 
As to the negative opinion, in March 2008, a VA examiner discussed the Veteran's allegations of having contracting hepatitis C in service by way of dental extractions, surgical removal of a cyst, or contaminated airguns.  The examiner discussed the Veteran's reported lack of exposure to conventional risk factors.  But the VA examiner concluded that it is less likely as not that hepatitis C was caused by or the result of in-service inoculations or surgeries.  The VA examiner explained that he is not aware of any cases whereby hepatitis C was associated with a compressed inoculation gun.  In addition the possibility of contracting this disease from a tooth extraction or simple cyst removal is also "remote" given that usual surgical precautions are taken.  This particular opinion was thorough, supported by reasons and bases, based on a review of all relevant medical and lay evidence in the claims folder, and supported by the evidence of record.  Moreover, VA's Fast Letter 04-13, which was submitted by the Veteran, also provides support for this VA opinion in that it states although it is "biologically plausible" to have transmission of hepatitis C with airgun injectors, there is a lack of scientific evidence documenting such transmission.   

Therefore, in this case, the Board finds that the opinion from the VA denying the existence of a nexus is more probative than the positive opinions of a treating private physician.  The VA opinion is more definitive and conclusive, and provides stronger reasons and bases.  It is also supported by VA's Fast Letter 04-13, which found there is a lack of scientific evidence documenting airgun transmission of hepatitis C.  The Veteran's inconsistent statements regarding the first diagnosis of hepatitis C also do not lend support to the timeframe of the onset of the disorder. 

The Board emphasizes that, although the Veteran is competent to report any symptoms or risk factors of hepatitis C he previously had or currently has, he is not competent to render an opinion on the medical etiology of his hepatitis C, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377.  

In light of the above reasons and bases, the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim therefore must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hepatitis C is denied. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


